. §

Derren
Hams
(
Apple
Ci

Pre aize-portte. phosumertan geeamadae

Ned fates istrict
Lg FILE tC, Southern Distve

v David J. Bradley, Cl k of cout) VIS

Tne. Ors Tnfinite Loop, Caperine,CA a50lt
Pecphas cnt
Zy

 

| Shen Court, 1 allows

 

 

Ak

£4

O
& G aAeene

  

load aren
tee ald
fani2 Jacke oul art Mot
Dork

Cavede | Ler IYP4I03, in ¥he LOGYR

ze (Court chr Narre Coun Ly, Cex , hore
Loy
tnt ingecwd (ha phore Low
behind hie back cul Je tife coh he
abort, ak Ake Va tif dot ® Create

Cag

 

oh

| hate dhe. thod) as. an Heaple. Serv.
Case 4:20-cv-02569 Document1 Filed on 07/17/20 in TXSD Page 2 of 3

c | ee
Sood. Preyer tics by veelpeke ae ee
ply | tacfeleal Flite. LG by (Srrc0 el

 

ont
ant

   
 
  

hiner

) freed

ce! th

: cy
porn 7 Cit Trumber tn (09k Leatret
CrNt ta erchence end confirma Joost bocel

YA Fors, at Ke.

 

ox Have

ler IP

pocacl vse ffree, tllbpe) arrest, Max,

 

 

 

 

 

 

 

Probes 2 C
| cid ord tnlbihnal apf’le ! be. OF-8.

 

 

 
Li Lin
Pcs
era
cd |v
suck

A ijigle

crideheo

CF

ey

0

|

@ase 4:20-cv-02569 Document1 Filed on 07/17/20 in TXSD Page 3 of 3

Vlamt~ la tx fac il)
ile lace el oe
Uff Cece of Me bredint. Pld. Z5

fly E% Vln tie te porsgoaee fo Yusff

ue. ; Aupllpe 6, Hh nl Det ch othe

me Var ti fas Copastiil ors

Ff he, bu.
Marrs 3 Tal Sc)
Lo WV Se. Tas tah ty

(0. othe Errdeice Medal u. ther Candy
Mal hry Ca Lele fagle bye. 2 jay
ita  ~T BS
Danrer Paphor (0935323)
HsrcSf dx fe 2 GO2_

 
